 



EXHIBIT 10.50
MANUFACTURING LICENSE, OPTION
AND SUPPORT AGREEMENT
between
AMANO ENZYME, INC.
and
ALTUS PHARMACEUTICALS INC.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

 



--------------------------------------------------------------------------------



 



MANUFACTURING LICENSE, OPTION
AND SUPPORT AGREEMENT
     MANUFACTURING LICENSE, OPTION AND SUPPORT AGREEMENT dated as of
December 20, 2007 (the “Effective Date”) between AMANO ENZYME, INC., a
corporation organized and existing under the laws of Japan, having its principal
place of business at 1-2-7, Nishiki, Naka-ku, Nagoya, Japan (hereinafter
referred to as “Amano”) and ALTUS PHARMACEUTICALS INC., a Delaware corporation
having its principal place of business at 125 Sidney Street, Cambridge,
Massachusetts 02110, USA (hereinafter referred to as “Altus”).
INTRODUCTION
     Altus and Amano entered into a Cooperative Development Agreement dated as
of November 2002, as amended (as so amended, the “Development Agreement”),
pursuant to which the Parties cooperatively developed certain enzyme materials
for Altus’ pharmaceutical product known as Trizytec™ [porcine-free enzyme]
(formerly referred to as TheraCLEC™ Total and ALTU-135). Pursuant to the
Development Agreement, (i) the Parties contemplated providing to each other
support in certain areas, (ii) Amano agreed to grant certain licenses to its
technology to Altus for the purposes of manufacturing Trizytec, and (iii) it was
anticipated that Amano would be granted an option to supply certain enzyme
materials for Trizytec for commercial and clinical purposes.
     The Parties now desire to set forth the specific terms of such license,
support and option.
     In consideration of the mutual covenants and promises contained in this
Agreement and other good and valuable consideration, Amano and Altus agree as
follows:
Article I. DEFINITIONS
     As used in this Agreement, the following terms, whether used in the
singular or plural, shall have the following meanings:
     “Affiliate” means any corporation, company, partnership, joint venture
and/or firm which controls, is controlled by or is under common control with a
Party. For purposes hereof, “control” shall mean (a) in the case of corporate
entities, direct or indirect ownership of at least 50% of the stock or shares
entitled to vote for the election of directors; and (b) in the case of
non-corporate entities, direct or indirect ownership of at least 50% of the
equity interest with the power to direct the management and policies of such
non-corporate entities.
     “Altus Know-How” means all materials and information now owned and
hereinafter acquired or solely developed by Altus relating to the making, using
and selling of the Materials.
     “Altus Patent Rights” means all patents and patent applications now owned
or controlled
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

 



--------------------------------------------------------------------------------



 



or hereinafter owned or acquired or solely developed by Altus relating to
making, using and selling of the Materials.
     “Altus Technology” means any and all technologies now owned and hereinafter
acquired or solely developed by Altus relating to the making, using and selling
of the Materials, including Altus Know-How and Altus Patent Rights.
     “Amano Know-How” means all materials and information now owned and
hereinafter acquired or solely developed by Amano relating to the making, using
and selling of the Materials.
     “Amano Patent Rights” means all patents and patent applications now owned
or controlled or hereinafter owned or acquired or solely developed by Amano
relating to making, using and selling the Materials.
     “Amano Technology” means any and all technologies now owned and hereinafter
acquired or solely developed by Amano relating to the making, using and selling
of the Materials, including Amano Know-How and Amano Patent Rights.
     “Average Material Cost” means, with respect to a particular [*****] that
[*****] of the Materials, the [*****] to [*****] a [*****] for [*****] to Altus
during the [*****].
     “CMO” means any third-party contract manufacturer selected and engaged by
Altus to manufacture all of any portion of the Materials required by Altus for
use in the Product.
     “Confidential Information” means (a) all proprietary information and
materials, patentable or otherwise, of a Party which is disclosed by or on
behalf of such Party to the other Party, including cells, substances,
formulations, techniques, methodology, equipment, data, reports, know-how,
preclinical and clinical trials and the results thereof, sources of supply,
patent positioning and business plans, including any negative developments, and
(b) any other information designated by the disclosing Party to the other Party
as confidential or proprietary, whether or not related to the use or production
of the Product.
     “FDA” means the United States Food and Drug Administration.
     “GMP” means the then-current good manufacturing practice regulations of the
as described in the United States Code of Federal Regulations or any successor
regulations.
     . “Improvements” means (a) any technology or information, patentable or
otherwise, developed or acquired by Amano, either solely or jointly with Altus,
during the term of this Agreement or the
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-2-



--------------------------------------------------------------------------------



 



Development Agreement in connection with manufacturing the Materials, and
(b) any improvement to the [*****] for the [*****], in each case which is
reasonably useful or necessary or is required to develop, use, and manufacture
the Materials.
     “IND” means an Investigational New Drug application or its equivalent or
any corresponding foreign application or registration.
     “Intellectual Property Rights” means Altus Technology, Amano Technology and
Joint Technology.
     “Joint Know-How” means all materials and information now owned and
hereinafter acquired or developed by jointly by Altus and Amano relating to the
making, using and selling of the Materials.
     “Joint Patent Rights” means all patents and patent applications now owned
or controlled or hereinafter owned, acquired or developed jointly by Altus and
Amano relating to making, using and selling the Materials.
     “Joint Technology” means any and all technologies now owned and hereinafter
acquired or developed jointly by Altus and Amano relating to the making, using
and selling of the Materials, including Joint Know-How and Joint Patent Rights.
     “Marketing Approval” the date upon which the FDA has approved the Product
for sale in the United States.
     “Materials” means those enzymes used as active ingredients in the Product,
which are made up of selected lipase, protease and amylase and manufactured in
accordance with Specifications approved by Altus, the use, making or
manufacturing of which, is covered by a Valid Claim of any of the Amano Patent
Rights or Joint Patent Rights and/or embodies any Amano Know-How or Joint
Know-How.
     “Net Sales” means, with respect to the Product, the gross amount invoiced
by Altus or its Affiliates or sublicensees on sales or other dispositions of
such Product to third Parties less the sum of (a) trade, cash and quantity
discounts or rebates actually allowed or taken, (b) credit or allowances given
or made for rejection of or return of, and for uncollectable amounts on,
previously sold Products or for retroactive price reductions (including Medicare
and similar types of rebates), (c) charges for insurance, freight, and other
transportation costs directly related to the delivery of the Products and
invoiced by Altus or its Affiliates or sublicensees, (d) sales, transfer and
other excise taxes levied on the sale or delivery of such Product (including any
tax
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-3-



--------------------------------------------------------------------------------



 



such as a value added or similar tax or government charge) borne by the seller
thereof, other than franchise or income tax of any kind whatsoever, and
(e) credits or allowances given or made for wastage replacement, indigent
patient and any other sales programs.
     “NDA” means a New Drug Application or its equivalent or any corresponding
foreign application or registration.
     “Party” means Amano or Altus; “Parties” means Amano and Altus.
     “Product” means Altus’ product, Trizytec™ [porcine-free enzymes], and any
and all formulations, mixtures or compositions thereof which, or the use, making
or manufacturing of which, is covered by a Valid Claim of any of the Amano
Patent Rights or Joint Patent Rights and/or embodies any Amano Know-How or Joint
Know-How.
     “Reset Date” means each date ending at the end of the Set Royalty Payment
Period and ending each [*****] period thereafter.
     “Reset Period” means the [*****] period starting on a particular Reset
Date.
     “Residual Average Material Cost” means, with respect to a particular enzyme
that constitutes part of the Materials, the [*****] (a) [*****] to [*****] a
[*****] for [*****] to Altus and (b) [*****] by [*****] or its [*****] during
the [*****] prior to the applicable [*****].
     “Set Royalty Determination Period” means the period commencing on the date
that Altus [*****] for the Product to [*****] and ending [*****] thereafter. The
“Set Royalty Determination Period” is the period of time over which [*****] is
[*****].
     “Set Royalty Payment Period” has the meaning given to it in section 3.1(d).
     “Set Royalty Date” means the date which is the end of the Set Royalty
Determination Period.
     “Specifications” means the written specifications developed for the
manufacture of the Materials that are provided by or approved in writing by
Altus, as such may be amended from time to time only with Altus’ prior written
approval.
     “Valid Claim” means a claim of an unexpired patent which shall not have
been withdrawn, cancelled or disclaimed, nor held invalid by a court of
competent jurisdiction in an unappealed or unappealable decision, or the claim
of a patent application which has not been on file for more than seven years.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-4-



--------------------------------------------------------------------------------



 



Article II. LICENSE
     2.1. Grant. Subject to the reservation of rights in Section 2.2, Amano
hereby grants to Altus and its Affiliates an exclusive, perpetual, worldwide
license under the Amano Technology, the Joint Technology and any Improvements
developed by Amano in each case, with the right to grant sublicenses and/or
assign the foregoing, (a) to manufacture, have manufactured, use, market,
advertise, promote, distribute, offer for sale, sell, export and import the
Product, and (b) to develop, manufacture and have manufactured the Materials for
the sole purpose of exercising its rights under clause (a) of this license. It
is contemplated that Altus will sublicense the Amano Technology and the Joint
Technology to one or more CMOs, which shall be [*****] Altus, to enable such
CMO(s) to manufacture Materials for Altus. Altus will [*****] Amano’s [*****]
and [*****] prior to [*****] any [*****] to [*****] Materials and will
reasonably consider any [*****] or [*****] that [*****] may [*****] relating to
the [*****]of the [*****]. In addition, it is anticipated that Altus may enter
into a sublicense or collaboration agreement with a third party to develop
and/or commercialize the Product, and that Altus may sublicense the Amano
Technology and the Joint Technology to such third-party in connection with such
sublicense or collaboration.
     2.2. Reservation of Rights. Except as set forth in Section 2.3, Amano
retains the right under the Amano Technology and the Joint Technology (a) to
manufacture the enzymes that make up the Materials for the purpose of fulfilling
its rights and obligations under this Agreement and (b) to manufacture and sell
the enzymes to third Parties in accordance with Section 2.3.
     2.3 Non-Competing Pharmaceutical Products.
          (a) Amano agrees that it shall not supply to any third party any
[*****] from the [*****] of the [*****] for [*****] supplied under the
Development Agreement during the term of this Agreement.
          (b) Amano shall not [*****] any of the [*****] than to [*****] without
[*****] from [*****], provided that nothing herein [*****] any [*****] of
[*****] a [*****] with any [*****] or [*****] manufactured by Amano solely using
[*****] and/or other technologies of any third party.
          (c) Notwithstanding the foregoing, Amano shall not [*****]; provided,
however, for the avoidance of doubt, the Parties agree that Amano shall be
permitted to market, sell and supply [*****] provided in each case such enzymes
are [*****]; and provided further, however, Amano shall be permitted to continue
supplying the enzymes that it currently supplies to customers (other than Altus)
if, [*****].
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-5-



--------------------------------------------------------------------------------



 



Article III. ROYALTIES
     3.1 Royalties.
          (a) Commencing on the date of this Agreement through the Set Royalty
Date, Altus or its sublicensees shall pay to Amano a royalty equal to [*****] of
the [*****] by a [*****] (excluding [*****] and [*****] to [*****] or [*****]
for any [*****] to and [*****] or [*****] for [*****].
          (b) From and after the Set Royalty Date, Altus or its sublicensees
shall pay Amano a royalty of [*****] of the [*****] for each [*****] of [*****]
either (a) [*****] by a [*****] to and [*****] or its [*****] or (b) [*****] by
[*****] or [*****] for [*****].
          (c) In the event that any Improvements are developed that [*****] in a
[*****] in the [*****], then Amano shall be entitled to an additional royalty
for each [*****] of [*****] (a) [*****] by a [*****] to and [*****] or [*****]
and (b) [*****] by [*****] or [*****] for [*****], in each case equal to [*****]
of the [*****] by which the [*****] as a result of such Improvement. This
additional royalty is in addition to the [*****] royalty of the [*****] prior to
implementation of the improvements provided in Section 3.1(b) above. It is
possible that more than one Improvement may be developed that [*****] in a
[*****] in the [*****]; in such case, Amano shall be entitled to an additional
royalty for each such Improvement.
          (d) The royalty payable under Section 3.1(b) hereof shall be payable
for a period of [*****] after Marketing Approval, , provided however, that if a
royalty becomes payable under Section 3.1(c), then the [*****] under [*****] for
(i) an additional [*****] from the first date of the implementation of any
[*****] Improvement giving rise to the royalty under Section 3.1(c) or (ii) with
respect to [*****] Improvements, for so long as there is a Valid Claim with
respect to such Improvement in [*****] or any [*****] (the “Set Royalty Payment
Period”). Thereafter, on each Reset Date, the parties will determine the
[*****], and during the Reset Period starting on such Reset Date, Altus or its
sublicensees shall pay Amano a royalty of [*****] of such [*****] for each
[*****] of [*****] either (a) [*****] by a [*****] to and [*****] or [*****] or
(b) [*****] by [*****] or [*****] for [*****].
     3.2. Reports and Payment. All royalties due hereunder shall be payable in
U.S. Dollars. Altus or its sublicensees shall deliver to Amano within [*****]
after the end of each calendar quarter, a written report showing its computation
of royalties due under this Agreement for such calendar quarter, based on
(a) the [*****] from the [*****] for the [*****] for which a royalty is due
during
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-6-



--------------------------------------------------------------------------------



 



such calendar quarter and (b) the amount of [*****] by [*****] or [*****] for
[*****] during such calendar quarter. If [*****] or [*****] have [*****] for the
[*****] in a currency other than U.S. Dollars, such report shall include the
rates of exchange used to convert such payment to United States dollars from the
currency in which the [*****] for the [*****] were made. For the purposes
hereof, the rates of exchange to be used shall be those in effect for the
purchase of dollars at Citicorp, New York, New York, on the day on which [*****]
was [*****] for [*****]. Altus or its sublicensees, simultaneously with the
delivery of each such report, shall tender payment in United States dollars of
all royalties shown to be due thereon.
     3.3 Records. Altus shall keep, and shall require all Affiliates and
sublicensees to keep, full, true and accurate books of accounts and other
records containing all information and data which may be necessary to ascertain
and verify the royalties payable hereunder. During the term of this Agreement
and for a period of [*****] following its termination, Amano shall have the
right from time to time (not to exceed [*****] during [*****] to inspect in
confidence, or have an agent, accountant or other representative inspect in
confidence, such books, records and supporting data.
Article IV. AMANO OPTION
     4.1 Option to Supply Commercial and Clinical Materials.
          (a) Amano is hereby granted an option to elect to supply Altus or its
sublicensees Materials for commercial and clinical purposes in an amount up to
[*****] at [*****] at [*****] currently [*****] for [*****], provided that Amano
has complied with its obligations under this Agreement, including without
limitation, Articles IV and V of this Agreement. In order to exercise such
option, Amano must notify Altus in writing no later [*****] following [*****]
for the Product (the “Initial Exercise Notice”) of its intent to supply such
Materials, and such notice shall include a statement (a) of which Materials
(protease, lipase, and/or amylase) and the quantity of materials Amano intends
to supply and (b) that Amano intends to [*****] its [*****] so that is [*****]
for the [*****] that [*****] that Amano intends to supply at such quantities.
Within a reasonable time following the delivery of the Initial Exercise Notice,
Altus will amend its NDA for the Product to add Amano as a supplier of the
Materials.
          (b) At any time between the delivery of the Initial Exercise Notice
and [*****], and provided that Amano has complied with its obligations under
this Agreement, including without limitation, Articles IV and V of this
Agreement, if Amano desires to manufacture Materials in addition to those
specified in the Initial Exercise Notice, Amano will give notice (the “Second
Notice”) to Altus or its sublicensees of such desire, together with a plan
[*****] or [*****] a [*****] to supply [*****] that [*****], and the Parties
will work together to determine whether Amano will be a primary or secondary
supplier of not less than [*****] of Altus’ or its sublicensees clinical or
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-7-



--------------------------------------------------------------------------------



 



commercial requirements for such Materials, and the terms upon which Amano will
supply such Materials.
     4.2 [*****]. If Amano exercises the option set forth in Section 4.1 above,
the Parties will work together to develop and agree upon a plan for Amano to
[*****] one or more of [*****] or [*****] a [*****] that is [*****] for the
[*****] of [*****] and which will (a) meet Altus’ or its sublicensees supply
requirements and (ii) meet regulatory requirements for a [*****]. This will
include [*****] and [*****]. In addition, in such case, (a) Altus will provide
Amano will a reasonable level of support specified in the plan agreed to by the
Parties [*****], including regulatory support and access to Altus’ regulatory
documentation, reasonably needed by Amano to [*****] and (b) Amano will supply
such documentation and a reasonable level of support necessary to enable Altus
or its sublicensees to meet its [*****] to the [*****] that Amano will become a
commercial supplier of the Materials. Amano agrees to allow the FDA to inspect
the facility where the Materials will be manufactured and to cooperate with the
FDA regarding such inspection.
     4.3 Long Term Supply Agreement and Quality Agreement. Upon the exercise by
Amano of the option set forth in Section 4.1 above, the Parties will negotiate
and enter into a long-term supply agreement (with respect to the Initial
Exercise Notice) or an amendment to such long term supply agreement (with
respect to Material that Parties agree will be supplied under the Second Notice)
that will address usual and customary terms, including the following:

  (a)   A plan for the [*****] of Amano’s [*****] and a timeline for the [*****]
of [*****] to make [*****] at [*****] (currently estimated to be no later than
[*****] after [*****]).     (b)   Minimum/maximum amounts that Amano will be
responsible to supply.     (c)   Minimum/maximum amounts that Altus or its
sublicensees will be required to purchase (to be based on the quantity that the
Amano facility can produce, as agreed by the Parties).     (d)   That all
Materials will be manufactured in accordance with the Specifications, and any
other specifications set forth in any marketing approval of the NDA (or foreign
equivalents in the European Union and Japan) by the FDA (or foreign equivalents
in the European Union and Japan).

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-8-



--------------------------------------------------------------------------------



 



  (e)   No changes to the Specifications or manufacturing process [*****] shall
be implemented with respect to any Materials ordered by or delivered to Altus or
its sublicensees without Altus’ or its sublicensees prior written approval.    
(f)   Forecasting parameters and timing of forecasting of Materials requirements
by Altus.     (g)   Allocation of costs incurred in connection with the
development of any process changes required to produce the Materials to be
supplied by Amano.     (h)   Pricing for the Materials. It is agreed that the
price charged by Amano for [*****] and [*****] will be [*****] the [*****] by
any [*****], and that the price to be charged for [*****] shall be [*****]. If
any Improvements are developed that reduce the manufacturing cost of the
Materials manufactured by Amano, then, Amano shall notify Altus or its
sublicensees of the amount of the reduction in the manufacturing cost (together
with supporting documentation) and the Parties will negotiate a price reduction
for such Materials, it being intended that the Parties will [*****] in the
[*****]. Altus or its sublicensees shall have the right, at its own expense, to
audit Amano’s records upon reasonable notice, to verify the basis and accuracy
of Amano’s calculation of the reduction in manufacturing costs     (i)   Any
additional work that may be required to assure that processes and product remain
comparable among all of Altus’ manufacturers for Trizytec having multiple
manufacturers supplying the same Materials.     (j)   The long-term supply
agreement will not become effective until such time as [*****] and other [*****]
in the [*****] has [*****] as [*****] of the [*****] or the [*****] is otherwise
authorized under [*****] and [*****].

In addition, the Parties will negotiate and enter into a customary commercial
quality agreement that satisfies the GMP quality standards applicable to the
commercial supply of the Materials.
Article V. SUPPORT
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-9-



--------------------------------------------------------------------------------



 



     5.1 CMO and Technology Transfer Support. Amano will cooperate with Altus
and its sublicensees regarding technology transfer to any CMO selected by Altus
or its sublicensees, it being acknowledged that technology transfer to Lonza,
Ltd., has already commenced. Promptly after the Effective Date, the Parties will
work together to develop a technology transfer plan pursuant to which Amano will
provide Altus and its current CMO, Lonza, Ltd. with reasonable technology
transfer support. From time to time, the Parties may modify such plan to effect
any changes reasonably required by Altus. Each party shall [*****] to effect its
obligations under the technology transfer plan in accordance with such plan’s
terms, milestones, and/or timelines. Altus shall reimburse Amano for its
reasonable costs (including travel expenses and personnel costs at the FTE rate
set forth on Exhibit A) in implementing the technology transfer plan. Altus may
request Amano to provide, and Amano shall provide reasonable technology transfer
support to Altus or any other CMO or sublicense that may in the future
manufacture the Materials on terms to be agreed by the Parties.
     5.2 Support for NDA Submission. Promptly after the Effective Date, the
Parties will work together to develop a regulatory support plan pursuant to
which Amano will provide Altus or its sublicensees with reasonable support
regarding Amano’s past and future manufacture of the Materials for Altus’
planned NDA submission to the FDA. Such support shall include the items listed
on Exhibit B. From time to time, the Parties may modify such plan to effect any
changes reasonably required by Altus. Each party shall [*****] to effect its
obligations under the regulatory support plan in accordance with such plan’s
terms, milestones, and/or timelines. Altus shall reimburse Amano for its
reasonable costs (including travel expenses and personnel costs at the FTE rate
set forth on Exhibit A) in implementing the regulatory support plan. In
addition, Amano will provide Altus with access to manufacturing process
development data reasonably required for the submission and approval of the
NDA.].
     5.3 Support for Raw Material Sourcing. At Altus’ request, and if Amano
agrees, the Parties will work together to develop a work plan pursuant to which
Amano will assist Altus or its sublicensees in identifying and testing secondary
or alternative sources of raw materials for the Materials or obtaining Japanese
sources for such raw materials. From time to time, the Parties may modify such
plan to effect any changes reasonably required by Altus. Each party shall
[*****] to effect its obligations under such work plan in accordance with such
plan’s terms, milestones, and/or timelines. Altus shall reimburse Amano for its
reasonable costs (including travel expenses and personnel costs at the FTE rate
set forth on Exhibit A) in implementing the regulatory support plan.
     5.4 [*****]. The Parties will work together to develop a [*****] plan not
later than [*****] pursuant to which Amano will perform work to improve the
[*****] and the [*****] for the [*****]. From time to time, the Parties may
modify such plan to effect any changes reasonably required by Altus. It is
agreed that Amano will perform the work, and that Altus will provide oversight
and input. Alternatively, the Parties may agree to have a third-party perform
the necessary
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-10-



--------------------------------------------------------------------------------



 



work at Altus’ expense. Each party shall [*****] to effect its obligations under
the [*****] plan in accordance with such plan’s terms, milestones, and/or
timelines. Altus shall reimburse Amano for its reasonable costs (including
travel expenses and personnel costs at the FTE rate set forth on Exhibit A) in
implementing the [*****] plan. In addition, Amano will properly [*****] the
[*****] for the [*****] under [*****] and enable the use of the [*****], if
reasonably necessary, for any required testing or for new [*****].
     5.5 Additional Development Work. At Altus’ request, and if Amano agrees,
the Parties will work together to develop a work plan pursuant to which Amano
will perform additional development work regarding the Materials. From time to
time, upon mutual agreement of the Parties, the Parties may modify such plan to
effect any changes reasonably requested by Altus. Each party shall [*****] to
effect its obligations under such work plan in accordance with such plan’s
terms, milestones, and/or timelines. Altus shall reimburse Amano for its
reasonable costs (including travel expenses and personnel costs at the FTE rate
set forth on Exhibit A) in implementing any such development work plan.
     5.5 Invoices and Payment. Amano shall invoice Altus for all costs for which
Amano is entitled to reimbursement pursuant to Sections 5.1, 5.2, 5.3, 5.4 and
5.5, and all undisputed payments will be made by Altus within [*****] of its
receipt of an invoice. If any portion of an invoice is disputed, Altus shall pay
the undisputed portion of such invoice, and the Parties shall use good faith
efforts to reconcile the disputed amount as soon as practicable. All amounts due
hereunder shall be payable in U.S. Dollars
Article VI. INTELLECTUAL PROPERTY RIGHTS
     6.1. Ownership of Technology. AMANO shall own the entire right, title and
interest in and to all Amano Technology. Altus shall own the entire right, title
and interest in and to all Altus Technology. The Parties shall jointly own the
entire right, title and interest in and to all Joint Technology. It is hereby
acknowledged and agreed that the [*****] and the [*****] for the [*****]
constitute [*****], and that any [*****] or [*****] to the [*****] or [*****]
for the [*****] will be [*****] by Altus, its Affiliates and sublicensees
[*****] the [*****] of the [*****] and not for [*****] agreed to in writing by
[*****].
Without [*****],[*****], its [*****] and [*****] shall not [*****] or [*****]
the [*****] or [*****] by way of [*****], or by [*****] causing [*****] thereto,
and shall not [*****] any [*****] to do the same.. In addition, [*****], its
[*****] and [*****] shall be also [*****] from [*****] to [*****] any [*****],
and shall not [*****] any [*****] to [*****] to [*****] any [*****], which are
different, whether in [*****] or otherwise, from the [*****] that should have
been [*****] if [*****], its [*****] and [*****] had not [*****] or [*****] the
[*****] or [*****]
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-11-



--------------------------------------------------------------------------------



 



in violation of the preceding sentence. Subject to the preceding sentences,
[*****] shall have the [*****] to [*****] and [*****] the [*****] or any [*****]
for regulatory or commercial purposes (for example, by [*****] or [*****]). Any
such [*****] that [*****] an [*****] shall constitute [*****], subject to the
[*****] under [*****].
     6.2. Responsibility for Patenting of Amano Patent Rights and Joint Patent
Rights.
          (a) Except as otherwise provided in this Agreement, Amano shall have
the right and responsibility to decide whether or not to seek or continue to
seek or maintain patent protection on any Amano Patent Rights in any country,
and shall have the right to file for, procure and maintain patents on any Amano
Patent Rights in any country and shall bear all expenses in connection
therewith. If Amano elects not to seek or continue to seek or maintain patent
protection on any Amano Patent rights in any country, Altus shall have the
right, at its expense but in the name of Amano, to file, procure and maintain in
such country or countries as it may choose on such Amano Patent Rights. Amano
agrees to advise Altus of all decisions taken under this Section 7.3(a) in a
timely manner in order to allow Altus to protect its rights hereunder.
          (b) Except as otherwise provided in this Agreement, the Parties shall
jointly decide whether or not to seek or continue to seek or maintain patent
protection on any Joint Patent Rights in any country whether to file for,
procure and maintain patents on any Joint Patent Rights in any country and shall
bear equally all expenses in connection therewith, provided, however, that if
there is a disagreement, then either party may seek or maintain patent
protection on the Joint Patent Rights at its own expense but in the name of both
Parties. Except as otherwise provided in this Agreement, [*****] may [*****] or
otherwise [*****] in any [*****] to [*****] without the prior written consent of
[*****]. Except for [*****] permitted under this Agreement, in case [*****]
desires to [*****] its [*****], the [*****] shall be [*****] to [*****] as
[*****] between the Parties in good faith. Furthermore, except as otherwise
provided herein, if [*****] proposes to [*****] a [*****] to [*****], such Party
shall [*****] the [*****] of the [*****] to such [*****].
          (c) Each Party shall provide the other Party with copies of all
substantive communications from all patent offices regarding applications or
patents on any Amano Patent Rights and Joint Patent Rights promptly after the
receipt thereof. Each Party shall provide the other Party with copies of all
proposed substantive communications to such patent offices regarding
applications or patents on any Amano Patent Rights and joint Patent Rights in
sufficient time before the due date in order to enable the other Party an
opportunity to comment on the content thereof.
          (d) Each Party shall make available to the other Party or its
authorized attorneys, agents or representatives, such of its employees whom the
other Party in its reasonable judgment deems necessary in order to assist it in
obtaining patent protection for the Amano Patent Rights and
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-12-



--------------------------------------------------------------------------------



 



the Joint Patent Rights. Each Party shall sign or use [*****] to have signed all
legal documents necessary to file and prosecute patent applications or to obtain
or maintain patents at no cost to the other Party.
          6.3. Infringement.
          (a) Each Party shall promptly report in writing to the other Party
during the term of this Agreement any (i) known infringement or suspected
infringement of any of the Amano Patent Rights or the Joint Patent Rights, or
(ii) unauthorized use or misappropriation of Amano Know-How or Joint Know-How by
a third party of which it becomes aware, and shall provide the other Party with
all available evidence supporting said infringement, suspected infringement or
unauthorized use or misappropriation.
          (b) Except as provided in subsection (d) below, Altus shall have the
right to initiate an infringement or other appropriate suit anywhere in the
world against any third party who at any time has infringed, or is suspected of
infringing, any of the Amano Patent Rights or joint Patent Rights or of using
without proper authorization all or any portion of the Amano Know-How or the
Joint Know-How in connection with the making, using or sale of products that
compete with the Product. Altus shall give Amano sufficient advance notice of
its intent to file said suit and the reasons therefor, and shall provide Amano
with an opportunity to make suggestions and comments regarding such suit. Altus
shall keep Amano promptly informed, and shall from time to time consult with
Amano regarding the status of any such suit and shall provide Amano with copies
of all documents filed in, and all written communications relating to, such
suit.
          (c) Altus shall have the sole and exclusive right to select counsel
for any suit referred to in subsection (b) above and shall pay all expenses of
the suit, including without limitation attorneys’ fees and court costs. Altus
and/or its Affiliates shall be entitled to retain [*****]% of any damages,
royalties, settlement fees or other consideration for past infringement
resulting therefrom, and Amano shall be entitled to receive [*****]% of any such
damages, royalties, settlement fees or other consideration. If necessary, Amano
shall join as a party to the suit but shall be under no obligation to
participate except to the extent that such participation is required as the
result of being a named party to the suit. Amano shall offer reasonable
assistance to Altus in connection therewith at no charge to Altus except for
reimbursement of reasonable out-of-pocket expenses incurred in rendering such
assistance. Amano shall have the right to participate and be represented in any
such suit by its own counsel at its own expense. Altus shall not settle any such
suit involving rights of Amano without obtaining the prior written consent of
Amano, which consent shall not be unreasonably withheld.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-13-



--------------------------------------------------------------------------------



 



          (d) In the event that Altus elects not to initiate an infringement or
other appropriate suit pursuant to subsection (b) above, Altus shall promptly
advise Amano of its intent not to initiate such suit, and Amano shall have the
right, at the expense of Amano, of initiating an infringement or other
appropriate suit against any third party who at any time has infringed, or is
suspected of infringing, any of the Amano Patent Rights or Joint Patent Rights
or of using without proper authorization all or any portion of the Amano
Know-How or Joint Know-How in connection with the making, using or sale of
products that compete with the Product. In exercising its rights pursuant to
this subsection (d), Amano shall have the sole and exclusive right to select
counsel and shall, except as provided below, pay all expenses of the suit
including without limitation attorneys’ fees and court costs. Amano shall be
entitled to [*****] its [*****] from any damages, royalties, settlement fees or
other consideration for [*****] resulting therefrom, and thereafter Altus and/or
its Affiliates shall be entitled to retain [*****]% of any remaining damages,
royalties, settlement fees or other consideration, and Amano shall be entitled
to receive [*****]% of any remaining damages, royalties, settlement fees or
other consideration. If necessary, Altus shall join as a party to the suit but
shall be under no obligation to participate except to the extent that such
participation is required as a result of being a named party to the suit. At
Amano’s request, Altus shall offer reasonable assistance to Amano in connection
therewith at no charge to Amano except for reimbursement of reasonable
out-of-pocket expenses incurred in rendering such assistance. Altus shall have
the right to participate and be represented in any such suit by its own counsel
at its own expense.
     6.4. Claimed Infringement.
          (a) In the event that a third party at any time provides written
notice of a claim to, or brings an action, suit or proceeding against, either
Party or any of their respective Affiliates or sublicensees, claiming
infringement of its patent rights or unauthorized use or misappropriation of its
know-how, based upon an assertion or claim arising out of the development, use,
manufacture, distribution or sale of the Materials or the Product, such Party
shall promptly notify the other Party of the claim or the commencement of such
action, suit or proceeding, enclosing a copy of the claim and/or all papers
served. Amano agrees to make available to Altus its advice and counsel regarding
the technical merits of any such claim at no cost to Altus.
          (b) If Altus or its Affiliates, in order to operate under or exploit
the licenses granted under Article II of this Agreement in any country, must
make payments (including without limitation royalties, option fees or license
fees) to one or more third Parties to obtain a license or similar right in the
absence of which the Amano Technology could not legally be used in connection
with the manufacture, development, use, filling and finishing, distribution or
sale of the Materials or the Product in any country in the world, Altus may
deduct from royalties thereafter payable to Amano an amount equal to up to
[*****] of such third party payments, provided that the total royalties
otherwise due to Amano for any Materials shall not be reduced by more than
[*****] as a result of such deduction.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-14-



--------------------------------------------------------------------------------



 



          (c) THE FOREGOING STATES THE ENTIRE RESPONSIBILITY OF AMANO IN THE
CASE OF ANY CLAIMED INFRINGEMENT OR VIOLATION OF ANY THIRD PARTY’S RIGHTS OR
UNAUTHORIZED USE OR MISAPPROPRIATION OF ANY THIRD PARTY’S KNOW-HOW.
     6.5 Intellectual Property Developed Prior to the Effective Date. It is
agreed that the ownership and responsibility for the patenting of any
intellectual property developed by the Parties (a) prior to the Effective Date
shall be governed by the provisions of the Development Agreement, and (b) after
the Effective Date shall be governed by the provisions of this Agreement.
Article VII. CONFIDENTIAL INFORMATION
     7.1. Treatment of Confidential Information. Each Party hereto shall
maintain the Confidential Information of the other Party in confidence, and
shall not disclose, divulge or otherwise communicate such Confidential
Information to others, or use it for any purpose, except pursuant to, and in
order to carry out, the terms and objectives of this Agreement, and hereby
agrees to exercise every reasonable precaution to prevent and restrain the
unauthorized disclosure of such Confidential Information by any of its
directors, officers, employees, consultants, subcontractors, sublicensees or
agents. This provision applies to any Confidential Information disclosed or
developed under the Development Agreement.
     7.2. Release from Restrictions. The provisions of Section 7.1 shall not
apply to any Confidential Information disclosed hereunder which:
          (a) was known or used by the receiving Party or its Affiliates prior
to its date of disclosure to the receiving Party, as evidenced by the prior
written records of the receiving Party or its Affiliates; or
          (b) either before or after the date of the disclosure to the receiving
Party is lawfully disclosed to the receiving Party or its Affiliates by an
independent, unaffiliated third party rightfully in possession of the
Confidential Information; or
          (c) either before or after the date of the disclosure to the receiving
Party becomes published or generally known to the public through no fault or
omission on the part of the receiving Party or its Affiliates.
In addition, the receiving Party may disclose Confidential Information pursuant
to the requirement of a governmental agency or any law requiring disclosure
thereof, provided that the receiving
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-15-



--------------------------------------------------------------------------------



 



Party gives the disclosing Party prompt and reasonable notification of such
requirement prior to such disclosure, if possible, in order to enable the
disclosing Party to take such actions as it deems appropriate to obtain
confidential treatment for such disclosure and to minimize the extent of such
disclosure
Article VIII. TERMINATION
     8.1. Term. This Agreement shall remain in effect until terminated in
accordance with the provisions of this Article IX.
     8.2. Termination for Breach. Each Party shall be entitled to terminate this
Agreement and the licenses granted hereunder to the other Party by written
notice to the other Party in the event that the other Party shall be in material
default of any of its obligations hereunder, and shall fail to remedy any such
default within [*****] after notice thereof by the non-breaching Party. Any such
notice shall specifically state that the non-breaching Party intends to
terminate this Agreement in the event that the breaching Party shall fail to
remedy the default. Upon any termination of this Agreement pursuant to this
Section 8.2, neither Party shall be relieved of any obligations incurred prior
to such termination.
     8.3. Termination for Financial Matters. A Party shall have the right to
terminate this Agreement by written notice immediately upon the occurrence of
either of the following: (a) the entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of the other Party in an
involuntary case under any applicable national, federal, or state insolvency or
other similar law, and the continuance of any such decree or order unstayed and
in effect for a period of [*****]; or (b) the filing by the other Party of a
petition for relief under any applicable national, federal, or state insolvency
or other similar law.
     8.4. Effect of Termination. Survival of Obligations; Return of Confidential
Information.
          (a) In case of termination of this Agreement: (i) by Amano for Altus’s
material breach; or (ii) by Altus for reasons other than Amano’s material
breach, Altus shall retain a perpetual, worldwide, royalty bearing license, for
so long as the Products are sold, with right to sublicense, to Amano Technology
and Joint Technology, to make, have made, use, sell, offer to sell and import
Materials employing such Amano Technology and Joint Technology. The royalty rate
shall be [*****] of Net Sales of the Products.
          (b) In case of termination of this Agreement: by Altus for Amano’s
material breach;, Altus shall retain a perpetual, worldwide, non-royalty bearing
license, for so long as the Products are sold, with right to sublicense, to
Amano Technology and Joint Technology, to make,
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-16-



--------------------------------------------------------------------------------



 



have made, use, sell, offer to sell and import Materials and Products employing
such Amano Technology and Joint Technology.
          (c) Notwithstanding any termination of this Agreement, the obligations
of the Parties under Article VII and Sections 6.4 and 8.1, as well as under any
other provisions which by their nature are intended to survive any such
termination, shall survive and continue to be enforceable. Upon any termination
of this Agreement pursuant to Section 9.2 hereof, each Party shall promptly
return to the other Party all written Confidential Information, and all copies
thereof, of the other Party which is not covered by a license surviving such
termination.
Article 1X. INDEMNIFICATION AND LIABILITY LIMITATIONS
     9.1. Product Liability Indemnification. Altus agrees to defend Amano, its
agents, directors, officers and employees, at Altus’s sole expense, and will
indemnify and hold harmless Amano, its agents, directors, officers and
employees, from and against any and all product liability losses, costs,
damages, fees or expenses arising out or in connection with Altus’s or any of
its Affiliate’s or sublicensee’s manufacture, use or sale of any Product arising
out of any actual or alleged injury, damage, death or other consequence
occurring to any person as a result, directly or indirectly, of the possession,
use or consumption of any Product, whether claimed by reason of breach of
warranty, negligence, product defect or otherwise, and regardless of the form in
which any such claim is made. In the event of any such claim against Amano or
any agent, director, officer or employee, Amano shall promptly notify Altus in
writing of the claim and Altus shall manage and control, at its sole expense,
the defense of the claim and its settlement. Amano shall cooperate with Altus
and may, at its option and expense, be represented in any such action or
proceeding. Altus shall not be liable for any litigation costs or expenses
incurred by Amano without Altus’s written authorization.
     9.2 Limitation of Liability. EXCEPT WITH RESPECT TO BREACH OF THEIR
OBLIGATIONS OF CONFIDENTIALITY UNDER SECTION 7 AND THE OBLIGATION OF
INDEMNIFICATION PURSUANT TO SECTION 9.1, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES WHICH MAY ARISE IN
CONNECTION WITH THE EXECUTION AND/OR PERFORMANCE OF THIS AGREEMENT.
Article X. EXPORT
     10.1. Acknowledgment. The Parties acknowledge that the export of technical
data, materials or products is subject to the exporting Party receiving the
necessary export licenses and that the Parties cannot be responsible for any
delays attributable to export controls which are beyond
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-17-



--------------------------------------------------------------------------------



 



the reasonable control of either Party. The Parties agree that regardless of any
disclosure made by the Party receiving an export of an ultimate destination of
any technical data, materials or products, the receiving Party will not
re-export either directly or indirectly, any technical data, material or
products without first obtaining any necessary governmental approvals,
including, if applicable, the applicable validated or general license from the
United States Department of Commerce, FDA and/or any other agency or department
of the United States Government, as required. The receiving Party shall provide
the exporting Party with any information, materials, certifications or other
documents which may be reasonably required in connection with such exports under
the Export Administration Act of 1979, as amended, its rules and regulations,
the Federal Food, Drug and Cosmetic Act and other applicable export laws.
Article XI. MISCELLANEOUS
     11.1. Publicity. Neither Party, nor any of its Affiliates, shall originate
any publicity, news release or other public announcement, written or oral,
relating to this Agreement or the existence of an arrangement between the
Parties, without the prior written approval of the other Party, which approval
shall not be unreasonably withheld, except as otherwise required by law.
     11.2. Assignment. Except as otherwise provided in this Agreement, neither
this Agreement nor any of the rights or obligations hereunder may be assigned by
either Party without the prior written consent of the other Party, except to a
party who acquires all or substantially all of the business of the assigning
Party to which this Agreement relates by merger, sale of assets or otherwise.
     11.3. Applicable Law and Arbitration.
          (a) This Agreement shall in all events and for all purposes be
governed by, and be construed in accordance with, the laws of the [*****],
without regard to any choice of law principle that would dictate the application
of the law of another jurisdiction.
          (b) The Parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between
executives who have authority to settle the controversy. Any party may give the
other party written notice of any dispute not resolved in the normal course of
business. Within [*****] after delivery of the disputing party’s notice, the
executives of both Parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to attempt to resolve
the dispute.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-18-



--------------------------------------------------------------------------------



 



          (c) Any dispute arising out of or relating to this Agreement or the
breach, termination or validity thereof which has not been resolved by a
non-binding procedure as provided in Section 11.3(b) above within [*****] of the
initiation of such procedure, shall be settled by arbitration in accordance with
the CPR Non-Administered International Arbitration Rules in effect on the date
of this Agreement (the “Rules”) (http://www.cpradr.org/) by three independent
and impartial arbitrators, of whom each party shall appoint one, and a third
arbitrator, who shall chair the tribunal, shall be appointed in accordance with
Rule 5.2. The third arbitrator shall not be a national of either country of the
Parties.
          (d) Notwithstanding Section 11.3(a) above, the judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof.
          (e) The place of arbitration shall be [*****]. The neutral
organization designated to perform the functions specified in Rule 6 and
Rules 7.7(b), 7.8 and 7.9 shall be the CPR.
          (f) The statute of limitations of [*****] applicable to the
commencement of a lawsuit shall apply to the commencement of an arbitration
hereunder.
          (g) The procedures specified in this Section 11.3 shall be the sole
and exclusive procedures for the resolution of disputes between the Parties
arising out of or relating to this Agreement; provided, however, that a party,
without prejudice to the above procedures, may seek a preliminary injunction or
other provisional judicial relief if in its sole judgment such action is
necessary to avoid irreparable damage or to preserve the status quo. Despite
such action the Parties will continue to participate in good faith in the
procedures specified in this Section 11.3
          (h) All applicable statutes of limitation and defenses based upon the
passage of time shall be tolled while the procedures specified in this
Section 11.3 are pending. The Parties will take such action, if any, required to
effectuate such tolling.
          (i) Each party is required to continue to perform its obligations
under this Agreement pending final resolution of any dispute arising out of or
relating to this Agreement, unless to do so would be impossible or impracticable
under the circumstances
     11.4. Force Majeure. In the event that either Party is prevented from
performing or is unable to perform any of its obligations under this Agreement
due to any act of God; fire; casualty; flood; war; strike; lockout; failure of
public utilities; injunction or any act, exercise, assertion or requirement of
governmental authority; epidemic; destruction of production facilities; riots;
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-19-



--------------------------------------------------------------------------------



 



insurrection; inability to procure or use materials, labor, equipment,
transportation or energy; or any other cause beyond the reasonable control of
the Party invoking this Section 11.4 if such Party shall have used its best
efforts to avoid such occurrence, such Party shall give notice to the other
Party in writing promptly, and thereupon the affected Party’s performance shall
be excused and the time for performance shall be extended for the period of
delay or inability to perform due to such occurrence.
     11.5. Waiver. The waiver by either Party of a breach or a default of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either Party to exercise or avail itself of
any right, power or privilege that it has or may have hereunder operate as a
waiver of any right, power or privilege by such Party.
     11.6. Notices. Any notice or other communication in connection with this
Agreement must be in writing and if by mail, by certified mail, return receipt
requested, or by express courier service providing evidence of receipt and shall
be effective when delivered to the addressee at the address listed below or such
other address as the addressee shall have specified in a notice actually
received by the addressor.
If to AMANO:
AMANO Enzyme, Inc.
1-2-7, Nishiki, Naka-ku
Nagoya, Japan
Attention: President
If to Altus:
640 Memorial Drive
Cambridge, MA 02492
USA
Attention: Vice President, Strategic Planning and Alliance Management
With copies to (a) General Counsel and (b) Vice President, Process Development
and Engineering at the same address.
     11.7. No Agency. Nothing herein shall be deemed to constitute either Party
as the agent or representative of the other Party, or both Parties as joint
venturers or partners for any purpose. Amano shall be an independent contractor,
not an employee or partner of Altus, and the manner in which Amano renders its
services under this Agreement shall be within Amano’s sole discretion.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-20-



--------------------------------------------------------------------------------



 



Neither Party shall be responsible for the acts or omissions of the other Party,
and neither Party will have authority to speak for, represent or obligate the
other Party in any way without prior written authority from the other Party.
     11.8. Entire Agreement. This Agreement and the Exhibits hereto (which
Exhibits are deemed to be a part of this Agreement for all purposes) contain the
full understanding of the Parties with respect to the subject matter hereof and
supersede all prior understandings and writings relating thereto, including the
Development Agreement; provided, however, that the following provisions of the
Development Agreement shall survive to the extent not expressly superceded
hereby: Article 5.1, Article 5.2 of the Development Agreement and Sections 1 and
4 of Amendment No. 2 to Cooperative Development Agreement dated March 16, 2007.
In addition, the quality agreement referenced in Section 5 of the Amendment to
Cooperative Development Agreement dated October 11, 2005 shall continue in full
force and effect with respect to any activities undertaken or materials
manufactured under the Development Agreement. For the avoidance of doubt, the
Development Agreement shall survive and continue in effect solely with respect
to the activities, rights and obligations pertaining to ALTU-237 under Amendment
No. 3. No waiver, alteration or modification of any of the provisions hereof
shall be binding unless made in writing and signed by the Parties by their
respective officers thereunto duly authorized.
     11.9. Headings. The headings contained in this Agreement are for
convenience of reference only and shall not be considered in construing this
Agreement.
     11.10. Severability. In the event that any provision of this Agreement is
held by a court of competent jurisdiction to be unenforceable because it is
invalid or in conflict with any law of any relevant jurisdiction, the validity
of the remaining provisions shall not be affected, and the rights and
obligations of the Parties shall be construed and enforced as if the Agreement
did not contain the particular provisions held to be unenforceable.
     11.11 Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under or pursuant to any section of this Agreement are and shall
otherwise be deemed to be for purposes of Section 365(n) of the Bankruptcy Code
licenses of rights of “intellectual property” as defined in Section 101(35A) of
the Bankruptcy Code. The Parties shall retain and may fully exercise all of
their respective rights and elections under the Bankruptcy Code. Upon the
bankruptcy of any Party, the non-bankrupt Party shall further be entitled to a
complete duplicate of, or complete access to, any such intellectual property,
and such, if not already in its possession, shall be promptly delivered to the
non-bankrupt Party, unless the bankrupt Party elects to continue, and continues,
to perform all of its obligations under this Agreement
     11.12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their successors and permitted
assigns.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-21-



--------------------------------------------------------------------------------



 



     11.13. Third Parties. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any third party.
     11.14 Language. This Agreement is in the English language only, which
language shall control and any version in any other language shall be for
accommodation only and shall not bind the Parties hereto.
     11.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as a sealed instrument in their names by their properly and duly
authorized officers or representatives as of the date first above written.

                      AMANO ENZYME, INC.       ALTUS PHARMACEUTICALS INC.    
 
                   
By:
  /s/ Motoyuki Amano       By:   /s/ Robert Gallotto    
 
 
 
         
 
   
Name:
  Motoyuki Amano       Name:   Robert Gallotto    
 
 
 
         
 
   
Title:
  President       Title:   Vice President, Strategic Planning    
 
 
 
         
 
   

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

-23-



--------------------------------------------------------------------------------



 



EXHIBIT A
FTE Rate
Amano’s FTE rate on a per diem basis shall be $[*****] per day (currently
¥[*****]). If Amano expends less than eight (8) hours per day, a pro-rata charge
shall apply. Such rate shall be [*****], commencing in [*****], by the [*****]
in the [*****] for the previous year.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Regulatory Support
Pre-NDA (next 12 months)

  •   Detailed development report: [*****]

  o   [*****] selected the [*****]: e.g., [*****] chosen based on x years
manufacturing experience for [*****], etc.     o   [*****] rationale: e.g.,
[*****] to [*****] to [*****] production, which then [*****] to [*****] such as
x,y,z..     o   Changes in process may be due to variables such as historical
data vs. new data obtained, availability of equipment

  •   Detailed Development report: [*****]

  o   See above for examples

  •   Detailed Development Report: [*****]

  o   See above for examples

  •   [*****]: may require assistance accessing/compiling data     •   Long-term
pre-approval inspection readiness (if necessary)

 

*   Refer to ICH Pharmaceutical Development section of ICH Guideline for
The Common Technical Document for the Registration of Pharmaceuticals for Human
Use: Quality — M4Q(R1) for detailed content requirements (Section 3.2.P.2).
http://www.ich.org/LOB/media/MEDIA556.pdf

NDA

  •   NDA support

  o   Review of documents for NDA (both [*****] and [*****])     o   Review of
[*****] as follows:

[*****] which include:
          [*****]
Post-NDA submission/Pre-approval

  o   Participation on rapid response team involvement — to [*****] from [*****]
as soon as possible to avoid [*****]

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT.

 